Order
PER CURIAM.
Appellant-mother, T.G.W. (Mother), appeals a judgment of the Jackson County Family Court, Juvenile Division, terminating all parental rights as to her nine-year-old son, B.A.S. She now asserts, in a six-point appeal, that the record does not support the termination of parental rights under either subsections 211.447.4(2) or (3). Furthermore, she continues, the record does not support a finding that termination of parental rights was in the best interest of the child pursuant to subsections 211.447.5 and 211.447.6 under a clear, cogent, and convincing evidence standard.
Affirmed. Rule 84.16(b).